     Case 2:19-cv-01372-KJD-BNW Document 7 Filed 01/25/21 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7   KAREEM ABRAM,                                             Case No. 2:19-cv-01372-KJD-BNW
 8                                             Plaintiff,                       ORDER
 9          v.
10   STATE OF NEVADA,
11                                           Defendant.
12          On December 4, 2020, the magistrate judge denied (#6) Plaintiff’s Application to Proceed
13   in forma pauperis (#1). The Order (#6) gave Plaintiff thirty days to file an application to proceed
14   ifp by a non-prisoner or to pay the full filing fee. The order warned Plaintiff that failure to
15   comply could result in his complaint being dismissed. Defendant failed to file an application, pay
16   the full filing fee or respond in any way to the order.
17          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s complaint is DISMISSED
18   without prejudice for failure to pay the filing fee.
19   Dated this 25th day of January 2021.
20
21
22                                  _____________________________
                                    Kent J. Dawson
23                                  United States District Judge
24
25
26
27
28
